Exhibit 10.3

 

 

LOGO [g833561img001.jpg]

December 3, 2014

VIA HAND DELIVERY

Mr. Ronald J. Masciantonio

c/o Destination Maternity Corporation

456 North Fifth Street

Philadelphia, PA 19123

 

Re: Special Bonus Award; Amendment to Employment Agreement

Dear Ron:

Reference is hereby made to the Executive Employment Agreement dated as of
July 16, 2009 (as amended April 27, 2010, August 10, 2011, November 22,
2011, November 15, 2012, December 7, 2013 and August 10, 2014, the “Agreement”)
by and between Destination Maternity Corporation (the “Company”) and Ronald J.
Masciantonio (“Executive” or “you”).

As you are aware, the Company has elected to change its fiscal year such that
the Company’s fiscal year will now begin on or about February 1st each year.
Additionally, as you are aware, the Compensation Committee of the Company’s
Board of Directors (the “Committee”) has determined that bonuses will not be
awarded to management employees with respect to the period from October 1, 2014
until January 31, 2015 (the “Transition Period”). You agree and acknowledge that
the absence of a bonus opportunity for the Transition Period will not constitute
“Good Reason” for purposes of Section 5.6.4 of the Agreement and you expressly
waive any right you might otherwise have to resign for “Good Reason” with
respect to such absence of a bonus opportunity.

In consideration of the waiver described above and in recognition of your
contributions to the Company, you will be eligible to earn a special bonus of
$100,000 on the terms and conditions specified below (the “Special Bonus”). The
Special Bonus will be paid to you as a cash lump-sum (less applicable
withholding) on the first regularly scheduled payroll date that occurs at least
10 days after November 1, 2015 (the “Payment Date”), provided you remain
continuously employed by the Company through the Payment Date. If your
employment by the Company ceases prior to the Payment Date due to a termination
by the Company without “Cause” (as defined in the Agreement) or due to your
resignation for “Good Reason” (as defined in the Agreement, taking into account
the waiver in the preceding paragraph), you will be paid the Special Bonus
within 45 days of the applicable cessation date, provided you execute and
deliver to the Company a release in the form described in Section 5.1 of the
Agreement and provided such release becomes irrevocable within 30 days of the
applicable cessation date. If your employment by the Company ceases prior to the
Payment Date for any reason other than as described in the preceding sentence,
you will not receive the Special Bonus.



--------------------------------------------------------------------------------

LOGO [g833561img001.jpg]

 

Further, effective as of the date hereof, each of the Company and you agree to
the following modifications to the Agreement:

 

(1) Section 4.2.1 of the Agreement is hereby amended and restated in its
entirety as follows:

“4.2.1. Commencing with the fiscal year beginning on February 1, 2015 and for
each fiscal year thereafter ending during his employment, Executive will be
eligible to earn a performance bonus. The target amount of that bonus will be
60% percent of Executive’s Base Salary for the applicable fiscal year (the
“Target Bonus”). The performance period for this bonus opportunity may be
segmented into such shorter periods as the Compensation Committee of the Board
(the “Committee”) may determine in its reasonable discretion, provided the
aggregate bonus opportunities (at target) for the applicable fiscal year are at
least equal to the Target Bonus. The actual bonus payable with respect to any
performance period will be determined by the Committee, based on the achievement
of corporate and individual performance objectives established for the
applicable period. Any bonus payable under this paragraph will be paid as soon
as administratively practicable following the end of the applicable performance
period, but in no event later than 2 1/2 months after the end of the fiscal year
that includes the last day of the applicable performance period, and except as
otherwise provided in Section 5.1.2, will only be paid if Executive remains
continuously employed by the Company through the actual bonus payment date.”

 

(2) Section 4.2.3 of the Agreement is hereby amended and restated in its
entirety to provide as follows:

“4.2.3. The Committee may choose to provide Executive’s performance bonus
opportunity through the Company’s Management Incentive Program, in which case
such bonus opportunity will be subject to the additional terms and conditions
therein contained.”

 

(3) Section 5.1.2 of the Agreement is hereby amended and restated in its
entirety as follows:

“5.1.2. payment of any performance bonus otherwise payable (but for the
cessation of Executive’s employment) with respect to a performance period ended
prior to the cessation of Executive’s employment;”

 

(4) Section 5.1.3 of the Agreement is hereby amended and restated in its
entirety as follows:

“5.1.3. for such terminations occurring after February 1, 2015, payment of a
pro-rata performance bonus for the bonus performance period in which termination
occurs, determined and paid in the same manner and at the same time as the
Executive’s performance bonus would otherwise have been determined and paid for
the applicable performance period, but for the termination. Such performance
bonus will be pro-rated based on the number of days of the applicable
performance period transpired prior to the date of termination relative to the
total number of days contained in the applicable performance period;”

All terms of the Agreement, as modified by this letter agreement, are hereby
acknowledged and ratified.

 

LOGO [g833561img1001.jpg]



--------------------------------------------------------------------------------

LOGO [g833561img001.jpg]

 

If you are in agreement with the terms of this letter agreement, please execute
and return a fully executed copy of this letter agreement to me.

 

Sincerely, DESTINATION MATERNITY CORPORATION By:  

/s/ Anthony M. Romano

Title:   Chief Executive Officer

Agreed on this 3rd day of December, 2014:

 

/s/ Ronald J. Masciantonio

Ronald J. Masciantonio

 

LOGO [g833561img1001.jpg]